Citation Nr: 1627655	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, including gastroesophageal reflux disease (GERD) and/or ulcerative colitis, to include as due to exposure to herbicides or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Senior Counsel 





INTRODUCTION

The Veteran had active air service from June 1965 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board, most recently in October 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  In the October 2015 remand, the Board directed that the Veteran's claims file should be returned to the April 2014 VA examiner for an addendum opinion.  Specifically, the Board directed that the examiner provide an opinion as to whether the Veteran has a gastrointestinal disability that is related to his active service, to include herbicide exposure sustained therein; whether the Veteran has a gastrointestinal disability that was proximately due to or the result of a service-connected disability; and, whether the Veteran had a gastrointestinal disability that was aggravated by a service-connected disability.  The Board specifically included both GERD and ulcerative colitis in the issue on appeal and, thus, expected that the opinions would cover both of those claimed disabilities in particular when addressing a gastrointestinal disability.  

Further review of the record shows that an addendum opinion was obtained in November 2015.  At that time, the examiner opined that it was less likely as not that the Veteran's GERD had its clinical onset during active service or was otherwise related to an in-service disease, event, or injury, to include herbicide exposure.  In this regard, the examiner noted that there was no evidence in the service treatment records (STRs) that the Veteran's symptoms began in service, and there was no consensus of peer-reviewed medical evidence to support a finding that herbicide exposure was an etiology for the development of GERD.  The examiner also opined that it was less likely as not that the Veteran's gastrointestinal disability, to include GERD, was proximately due to or the result of a service-connected disability, to include medications used to treat such disabilities.  In this regard, the examiner noted that osteoarthritis and diabetes were not recognized as etiologies for the development of GERD as GERD was due to a structural disorder of the esophagus.  The examiner went on to detail the primary causes for GERD and also noted that there was no pathophysiological relationship between the Veteran's diabetic and osteoarthritis medication and development of GERD.  Lastly, the examiner opined that it was less likely as not that the Veteran's gastrointestinal disability, to include GERD, was aggravated beyond its natural progression by the Veteran's diabetes or osteoarthritis, to include medication for such.  The examiner again noted that there was no pathophysiological relationship between diabetes and osteoarthritis and the development of GERD.  Further, the examiner noted that the medication that the Veteran took for treatment of his diabetes was not known to cause GERD and that, while the use of NSAID's for treatment of osteoarthritis could cause gastrointestinal related symptoms, there was no evidence of record that the Veteran took NSAID's for treatment of his osteoarthritis.  

The Board finds that the November 2015 opinions are incomplete, even when read in conjunction with the April 2014 VA examination report and opinions.  The examiner failed to address specifically the Veteran's ulcerative colitis when discussing his gastrointestinal disabilities, to include whether it was caused or chronically worsened by a service-connected disability or treatment for such.  Also, the examiner noted that there was no evidence of gastrointestinal symptoms while the Veteran was in active service.  However, the examiner appears to have failed to consider the Veteran's reports that he experienced gastrointestinal symptoms while serving in the Republic of Vietnam.  As the opinion is incomplete, it is inadequate and cannot serve as the basis of a denial of service connection.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the October 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his gastrointestinal disability, to include whether it is etiologically related to exposure to herbicides or was caused or chronically worsened by a service-connected disability or treatment for such.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his gastrointestinal disability, to include specifically GERD and ulcerative colitis.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's gastrointestinal disability, to include GERD and ulcerative colitis, is etiologically related to his active service, to include herbicide exposure sustained therein.  In forming the opinion, the examiner should specifically consider the Veteran's statements regarding the onset of his gastrointestinal symptoms. 

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the Veteran's gastrointestinal disability, to include GERD and ulcerative colitis, was caused or chronically worsened by a service-connected disability, to include medication and/or treatment provided for such disabilities. 

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand, and undertake any other development found to be warranted. 

4.  Then, readjudicate the issue on appeal-as is listed on the title page of this Remand.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  

He is also advised that he has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

